                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF ALABAMA


IN RE: KENYA HALL                                                        CASE NO: 20-32271-WRS
       3663 BERKLEY DR
       MONTGOMERY, AL 36111


                         Debtor.
                                INCOME WITHHOLDING ORDER


TO: ANSWERED PRAYERS
     ATTN PAYROLL
     2801 ZELDA RD
     MONTGOMERY, AL 36106


         The debtor subjected all of his income, including future earnings and wages to the
jurisdiction of this Court by filing a case under Chapter 13 of the United States Bankruptcy Code.
It is hereby

      ORDERED that ANSWERED PRAYERS withhold from the wages, earnings, or other
income of this debtor the sum of $145.00 BI-WEEKLY and remit all such funds withheld to:

                                    CHAPTER 13 TRUSTEE
                                   20-32271-WRS KENYA HALL
                                   P O BOX 613108
                                   MEMPHIS TN 38101-3108

       The wages, earnings or other income withheld in compliance with this Order should be
remitted to the Trustee no less frequently than each month.

       This Order continues in force and effect until further Order of this court .

       Done Thursday, January 7, 2021.




cc: Debtor                                          / s / William R. Sawyer
    Debtor's Attorney                               William R. Sawyer
                                                    United States Bankruptcy Judge
